TEXTRON Exhibit 99.1 Corporate Communications Department NEWS Release Investor Contacts: Doug Wilburne – 401-457-2288 Bill Pitts – 401-457-2288 FOR IMMEDIATE RELEASE Media Contact: Karen Gordon Quintal – 401-457-2362 Textron Reports First Quarter Earnings of $0.35 per Share Ends Quarter with $1.7 Billion in Cash Reduction of Finance Portfolio Ahead of Plan Providence, Rhode Island – April 28, 2009 – Textron Inc. (NYSE: TXT) today reported first quarter 2009 earnings of $0.35 per share. Excluding special charges, income from continuing operations was $0.26 per share.Revenues in the quarter were $2.5 billion, down 24 percent from the first quarter of 2008. The company ended the quarter with $1.7 billion in cash, reflecting better-than-expected cash flow from both its manufacturing and finance operations, the sale of the HR Textron business and the draw on the company’s bank line facilities. “While most of the company’s commercial markets experienced further softening in the quarter and TFC credit quality weakened, we had continued solid results at Bell and Textron Systems,” said Textron Chairman and CEO Lewis B. Campbell. “We continue to execute on our cash generation plan and productivity enhancements.” Campbell continued, “Despite the tough environment, our liquidity plan is substantially ahead of schedule. This reflects excellent early progress in collecting finance receivables at TFC, actions we are taking in our manufacturing operations to adjust production to meet lower demand and to drive working capital efficiency and other liquidity actions.” Managed receivables at Textron Financial Corporation (TFC) were reduced by $926 million from year-end.“We are encouraged by the pace of liquidations at TFC, and have increased our full-year target from $2.6 billion to $3.1 billion,” Campbell added. Manufacturing free cash flow was a $286 million use of cash, primarily reflecting inventory expansion at Cessna and seasonal payments made across the company, partially offset by $50 million in proceeds from the sale of a customer maintenance tracking service at Cessna. Textron recorded first quarter pre-tax, special charges of $32 million associated with the company’s restructuring program to reduce overhead costs and improve productivity. Based on lower demand expectations, the company has expanded its restructuring program to reflect additional headcount reductions, facility closures, and charges related to the suspension of certain development programs.
